DETAILED ACTION
This action is in response to the application filed on September 25, 2019. Claims 1-20 are
pending. Of such, claims 1-10 represent a method, claims 11-16 represent another method, and claims 17-20 represent a system directed to biometric identify verification and protection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the abstract length is 153 words where it is limited to 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
On page 7, line 2, the sentence states “a , a” which should be corrected to “, a”.
On page 7, line 2, the specification specifies the Biometric Service as 150 and the Document Service as 160 where the drawings represent the Document Service as 150 and the Biometric Service as 160. This also occurs in the following section of the specifications:
Page 7, line 8
Page 7, line 12
Page 7, line 19
On page 10, line 23, the specification references the authentication portion of the process and references Step 270 of Figure 2, where it should reference Step 275. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the real-time anti-money laundering compliance program ” in claim 10 is a relative term which renders the claim indefinite. The term “the real-time anti-money laundering compliance program” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al, US Patent 10,693,872, hereinafter referred to as Larson.
Regarding Claim 1, Larson discloses:
A method for biometric identity verification and protection, comprising:  2onboarding a user by at least (In the abstract, Larson discloses “Methods, systems, and storage media are described for identity management and identity verification is provided in which users authenticate their identities during an enrollment process, and may access and modify their identity information via a secure portal”):  3capturing, by a user application (app) executing on an electronic 4device, baseline biometric indicia for the user and uploading the baseline 5biometric indicia to a cloud-based service (In ¶ 70, Larson discloses “At operation 202, a primary biometric is captured by the client application 110. In this example, the primary biometric may be the applicant's face, wherein the face scan may include capturing images or video of the enrollee's face”, Larson further discloses in ¶ 71, “At this point the primary biometric data has been securely sent to the IVS 140 for processing.”), 6capturing a copy of one or more identification documents and 7uploading the copy of the one or more identification documents to the 8cloud-based service (In ¶ 27, Larson discloses “the client application 110 may enable the user of client system 105A to scan various identity documents (e.g., driver's license, passport, birth certificate, medical insurance card, etc.) using embedded or accessible sensors (e.g., cameras, etc.), which may then be transmitted to the one or more IVS servers 145”), 9authenticating the one or more identification documents (In ¶ 11, Larson discloses “In some embodiments, the collected information data may be compared with one or more credit bureaus and other publicly available databases (e.g., electoral records, property records, utility data, etc.) to verify the accuracy of the provided and/or collected information”), 10comparing, by the cloud-based service, the baseline biometric 11indicia to reference biometric indicia in at least one of the authenticated 12identification documents (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview”), and  13in response to a match between the baseline biometric indicia and 14the reference biometric indicia, verifying, by the cloud-based service, the isuser's identity and providing use of a secured digital wallet, wherein the 16secured digital wallet maintains the baseline biometric indicia and the 17copy of the one or more identification documents (In ¶ 85, Larson discloses “After the member signs into the IVS 140, the member may use the client application 110 to access their identity data via the secure portal” and in ¶ 26, Larson further discloses “the secure portal may provide access to a dashboard GUI that allows users to see the depth and quality of their identity information, update and improve the quality of the collected identity information and collected biometrics, and provide new biographic, identity, and/or biometric data to the IVS”); and  18verifying a given action as being performed by the user (In ¶ 85, Larson discloses “An authentication occurs when the IVS 140 determines, based on the scanned biometric data, that the user is attempting to verify/authenticate their identity for accessing services provided by an SPP 120 (e.g., a financial institution, etc.)”), by at least:  19capturing, by the user app executing on the electronic device, 20current biometric indicia for the user and uploading the current biometric 21indicia to the cloud-based service (In ¶ 52, Larson discloses “a user may select a particular combination of biographic and/or biometric data to verify his/her identity for access to the SPP 120”),  (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview”), and  24in response to a match between the current biometric indicia and 25the baseline biometric indicia, providing an indication to an institution that the user is verified (In ¶ 52, Larson discloses “the IVS server(s) 145 may generate an identity verification indicator based on the combination of biographic and/or biometric data, which may then be sent to the SPP 120.”).
Regarding Claim 2, Larson discloses:
The method of claim 1, wherein the identification documents include at least one non- 2machine readable identification document (In ¶ 8, Larson discloses “The biometric data collected during the live interview may also be compared with other collected data such as the validated authentication identity documents (e.g., driver's license photo, passport photo, etc.) and/or prior collected biometric data.”), and the onboarding further comprises:  3capturing, by an institution app executing on another electronic device, an 4institution-captured copy of the non-machine readable identification document when the 5user has physically presented themselves at a partner institution for verification (In ¶ 8, Larson discloses “During the live interview, biometric data (e.g., facial data, hand/palm data, voice data, etc.) is/are collected and/or compared with previously collected biometric data for identity validation and authentication. For example, images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview”);  6uploading, by the institution app, institution-captured biometric indicia for the 7user (In ¶ 44, Larson discloses “the conversational interface services may involve one or more IVS servers 145 providing communication interfaces between client systems 105 used by enrollees/applicants (e.g., client system 105A in the example of FIG. 1) and client systems 105 used by human interviewers (e.g., client system 105B in the example of FIG. 1).”); and  8comparing, by the cloud-based service, the institution-captured biometric indicia 9to the baseline biometric indicia (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview”), 10wherein verification is further in response to a match between the institution- 11captured biometric indicia and the baseline biometric indicia (In ¶ 82, Larson discloses “Using the information gathered and the answers given (and the manner in which the answers are given) by the enrollee, the interviewer will then make a decision of whether to approve or deny the applicant. In some embodiments, the approval decision is generally an automatic answer based on the overall score of the applicant and a configured threshold”).
Regarding Claim 3, Larson discloses:
The method of claim 1, wherein the identification documents include a machine 2readable identification document (In ¶ 8, Larson discloses “The biometric data collected during the live interview may also be compared with other collected data such as the validated authentication identity documents (e.g., driver's license photo, passport photo, etc.) and/or prior collected biometric data”), and the authenticating further comprises:  3digitally comparing, by the cloud-based service, information in the machine 4readable identification document with information in a reference database of an issuer of sthe machine readable identification document (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview”).
Claim 4, Larson discloses:
The method of claim 1, wherein the baseline biometric indicia includes primary 2baseline biometric indicia and secondary baseline biometric indicia (In ¶ 70, Larson discloses “At operation 202, a primary biometric is captured by the client application 110” and in ¶ 72, Larson further discloses “While the primary biometric match is being performed at operation 204, the client application 110 captures a secondary biometric at operation 205”).
Regarding Claim 5, Larson discloses:
The method of claim 4, wherein the primary baseline biometric indicia include an 2indicia of the user's face, and the secondary baseline biometric indicia include an indicia 3 of the user's voice (In ¶ 70, Larson discloses “In this example, the primary biometric may be the applicant's face, wherein the face scan may include capturing images or video of the enrollee's face” and in ¶ 72, Larson further discloses “In this example, the secondary biometric may be a voiceprint, wherein the client application 110 prompts the applicant to record their voiceprint at operation 205”).
Regarding Claim 8, Larson discloses:
The method of claim 1, wherein the given action is an account login, and the indication 2to the institution indicates the user is verified to login to the account (In ¶ 52, Larson discloses “the IVS server(s) 145 may generate an identity verification indicator based on the combination of biographic and/or biometric data, which may then be sent to the SPP 120”).
Regarding Claim 9, Larson discloses:
The method of claim 1, wherein the given action is a transaction verification, the verifying the given action is in response to receipt of a verification request, and the22PATENTS 166019-00013indication to the institution is a response to the verification request (In ¶ 120-125, Larson discloses “a third party platform employee may request to verify a user's identity for completing a money transfer using a separate mobile banking application…Selection of the GCE 27B28 may cause the IVS 140 to trigger execution of the application 110 on the client system 105A for the user to perform an identity authentication procedure using the client system 105A…. The authenticate complete welcome screen GUI instance 3010 includes a GCE instance 3035, which allows the enrollee to grant the SPP 120 access to the enrollee's identity information including the identity items listed in the GUI instance”).
Regarding Claim 10, Larson discloses:
The method of claim 9, wherein the transaction verification is in response to a real- 2time anti-money laundering compliance program (In ¶ 15, Larson discloses “For purposes of the embodiments discussed herein, the SPP (banking and/or financial services) 120 may be a relying party (RP), which is an entity that relies upon a subscriber's (e.g., user of client system 105A) authenticator(s) and credentials or a verifier's (e.g., IVS 140) assertion of a claimant's identity, typically to process a transaction or grant access to information or a system”).
Regarding Claim 11, Larson discloses:
A method for biometric unknown person identification, comprising (In the abstract, Larson discloses “Methods, systems, and storage media are described for identity management and identity verification is provided in which users authenticate their identities during an enrollment process, and may access and modify their identity information via a secure portal”):  2identifying a person by at least:  3capturing, by a first application (app) executing on an electronic 4device, baseline biometric indicia for a person and uploading the baseline 5biometric indicia to a cloud-based service (In ¶ 70, Larson discloses “At operation 202, a primary biometric is captured by the client application 110. In this example, the primary biometric may be the applicant's face, wherein the face scan may include capturing images or video of the enrollee's face. (71) At this point the primary biometric data has been securely sent to the IVS 140 for processing”), 6capturing, by the first app, a copy of one or more identification 7documents and uploading the copy of the one or more identification 8documents to the cloud-based service (In ¶ 27, Larson discloses “the client application 110 may enable the user of client system 105A to scan various identity documents (e.g., driver's license, passport, birth certificate, medical insurance card, etc.) using embedded or accessible sensors (e.g., cameras, etc.), which may then be transmitted to the one or more IVS servers 145”), 9authenticating the one or more identification documents (In ¶ 11, Larson discloses “In some embodiments, the collected information data may be compared with one or more credit bureaus and other publicly available databases (e.g., electoral records, property records, utility data, etc.) to verify the accuracy of the provided and/or collected information”), 10comparing the baseline biometric indicia to reference biometric 11indicia in at least one of the authenticated identification documents (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview”), 12in response to a match between the baseline biometric indicia and 13the reference biometric indicia, verifying the person's identity (In ¶ 52, Larson discloses “the IVS server(s) 145 may generate an identity verification indicator based on the combination of biographic and/or biometric data, which may then be sent to the SPP 120”), and  14generating a feature token for the identified person based on the 15baseline biometric indicia and storing the feature token for the identified 16person in a feature token database (In ¶ 53, Larson discloses “In some embodiments, the identity asset may be linked or otherwise associated with an identity access certificate, which may be used to access identity information of the identity asset”); and  17identifying an unknown person by:  18capturing, by a second app executing on another electronic device, current 19biometric indicia for the unknown person and uploading the current biometric 20indicia for the unknown person to the cloud-based service (In ¶ 8, Larson discloses “During the live interview, biometric data (e.g., facial data, hand/palm data, voice data, etc.) is/are collected and/or compared with previously collected biometric data for identity validation and authentication”), converting the current biometric indicia for the unknown person into a 23PATENTS 166019-000122feature token  (In ¶ 133, Larson discloses “Additionally, the application comparison GUI instance 3700 includes a GUI section 3710, which indicates individual user profiles that may be compared with the biographic and/or biometric data supplied by the Unknown applicant”), 23comparing the feature token for the unknown person to feature tokens in 24the feature token database (In ¶ 131, Larson discloses “FIG. 37 shows an application comparison GUI instance 3700, which allows the interviewer to compare the Unknown applicant's identity information with other existing user's identity information”), and  25in response to a match to the feature token for the identified person, 26providing information identifying the identified person (In ¶ 133, Larson discloses “Each of the GCEs 3711 may include a similarity indicator 3714, which indicates an amount of similarity between the Unknown applicant and a corresponding other user; the amount of similarity may be referred to as a “similarity score” or the like”).
Regarding Claim 12, Larson discloses:
The method of claim 11, wherein the providing information identifying the unknown 2person further comprises:  3providing information regarding one or more identification documents from a 4secured digital wallet of the identified person (In ¶ 147, Larson discloses “In this example, since the interviewer has completed the comparison of the Unknown applicant's identity data with the other users indicated in the GUI section 4310, the GCE 4325 has been enabled, allowing the interviewer to proceed to an identity document review GUI instance 4400”).
Regarding Claim 13, Larson discloses:
The method of claim 11, wherein the identification documents include a non-machine 2readable identification document, and the identifying the person comprises:  3capturing an institution-captured copy of the non-machine readable identification 4document when the person has physically presented themselves at a partner institution for sverification (In ¶ 8, Larson discloses “During the live interview, biometric data (e.g., facial data, hand/palm data, voice data, etc.) is/are collected and/or compared with previously collected biometric data for identity validation and authentication. For example, images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview.”);  6uploading institution-captured biometric indicia for the person (In ¶ 45, Larson discloses “An EET may also be established between the client system 105A and an IVS server 145 to enable the client system 105A to upload or otherwise provide personally-identifying information (PII) during an enrollment process”);  7comparing institution-captured biometric indicia to the baseline biometric indicia, 8wherein verification is further in response to a match between the institution- 9captured biometric indicia and the baseline biometric indicia (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview.”).
Regarding Claim 14, Larson discloses:
The method of claim 11, wherein the identification documents include a machine 2readable identification document, and the identifying the person further comprises:  3digitally authenticating information in the machine readable identification document with an issuer of the machine readable identification document (In ¶ 8, Larson discloses “The biometric data collected during the live interview may also be compared with other collected data such as the validated authentication identity documents (e.g., driver's license photo, passport photo, etc.) and/or prior collected biometric data”).
Regarding Claim 15, Larson discloses:
The method of claim 11, wherein the baseline biometric indicia include primary 2baseline biometric indicia and secondary baseline biometric indicia (In ¶ 70, Larson discloses “At operation 202, a primary biometric is captured by the client application 110” and in ¶ 72, Larson further discloses “While the primary biometric match is being performed at operation 204, the client application 110 captures a secondary biometric at operation 205”).
Regarding Claim 16, Larson discloses:
The method of claim 15, wherein the primary baseline biometric indicia include an 2indicia of the person's face, and the secondary baseline biometric indicia include an 3indicia of the person's voice (In ¶ 70, Larson discloses “In this example, the primary biometric may be the applicant's face, wherein the face scan may include capturing images or video of the enrollee's face” and in ¶ 72, Larson further discloses “In this example, the secondary biometric may be a voiceprint, wherein the client application 110 prompts the applicant to record their voiceprint at operation 205”).
Regarding Claim 17, Larson discloses:
A non-transitory electronic device readable medium having instructions stored 2thereon that when executed on one or more electronic devices are operable to (In ¶ 194, Larson discloses “the embodiments of the present disclosure may take the form of a computer program product or data to create the computer program, with the computer program or data embodied in any tangible or non-transitory medium of expression having the computer-usable program code (or data to create the computer program) embodied in the medium.”):  3capture baseline biometric indicia (In ¶ 70, Larson discloses “At operation 202, a primary biometric is captured by the client application 110. In this example, the primary biometric may be the applicant's face, wherein the face scan may include capturing images or video of the enrollee's face”);  4capture one or more identification documents (In ¶ 27, Larson discloses “the client application 110 may enable the user of client system 105A to scan various identity documents (e.g., driver's license, passport, birth certificate, medical insurance card, etc.) using embedded or accessible sensors (e.g., cameras, etc.), which may then be transmitted to the one or more IVS servers 145”);  5authenticate the one or more identification documents (In ¶ 11, Larson discloses “In some embodiments, the collected information data may be compared with one or more credit bureaus and other publicly available databases (e.g., electoral records, property records, utility data, etc.) to verify the accuracy of the provided and/or collected information”);  6compare the baseline biometric indicia to reference biometric indicia in at least 7one of the authenticated identification documents (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview.”);  8in response to a match between the baseline biometric indicia and the reference 9biometric indicia, verify the user's identity;  10capture current biometric indicia for the user (In ¶ 70, Larson discloses “a user may select a particular combination of biographic and/or biometric data to verify his/her identity for access to the SPP 120”);  11compare the current biometric indicia to baseline biometric indicia (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview”); and  12in response to a match between the current biometric indicia and the baseline 13biometric indicia, provide an indication that the user is verified (In ¶ 52, Larson discloses “the IVS server(s) 145 may generate an identity verification indicator based on the combination of biographic and/or biometric data, which may then be sent to the SPP 120”).
Regarding Claim 18, Larson discloses:
The non-transitory electronic device readable medium 17 wherein the identification 2documents include at least one non-machine readable identification document, and the 3instructions when executed are further operable to:  4capture an institution-captured copy of the non-machine readable identification document when the user has physically presented themselves at a partner institution  (In ¶ 8, Larson discloses “During the live interview, biometric data (e.g., facial data, hand/palm data, voice data, etc.) is/are collected and/or compared with previously collected biometric data for identity validation and authentication. For example, images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview”);  7upload institution-captured biometric indicia for the user (In ¶ 44, Larson discloses “the conversational interface services may involve one or more IVS servers 145 providing communication interfaces between client systems 105 used by enrollees/applicants (e.g., client system 105A in the example of FIG. 1) and client systems 105 used by human interviewers (e.g., client system 105B in the example of FIG. 1)”); and  8compare the institution-captured biometric indicia to the baseline biometric 9indicia (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview.”), 10wherein verification is further in response to a match between the institution- 11captured biometric indicia and the baseline biometric indicia (In ¶ 82, Larson discloses “Using the information gathered and the answers given (and the manner in which the answers are given) by the enrollee, the interviewer will then make a decision of whether to approve or deny the applicant. In some embodiments, the approval decision is generally an automatic answer based on the overall score of the applicant and a configured threshold”).
Regarding Claim 19, Larson discloses:
The non-transitory electronic device readable medium 17, wherein the identification 2documents include a machine readable identification document, and the instructions 3when executed are further operable to:  4digitally compare information in the machine readable identification document 5with  (In ¶ 8, Larson discloses “images of an applicant captured during the enrollment process may be cross checked using various algorithms to check against images captured during the on-screen enrollment, user-supplied selfie images, image(s) from scanned identity documents, and/or screenshot(s) captured during the live interview”).
Regarding Claim 20, Larson discloses:
The non-transitory electronic device readable medium 17, wherein the baseline 2biometric indicia includes primary baseline biometric indicia and secondary baseline 3biometric indicia (In ¶ 70, Larson discloses “At operation 202, a primary biometric is captured by the client application 110” and in ¶ 72, Larson further discloses “While the primary biometric match is being performed at operation 204, the client application 110 captures a secondary biometric at operation 205”)., and the primary baseline biometric indicia include an indicia of the 4user's face, and the secondary baseline biometric indicia include an indicia of the user's 5voice (In ¶ 70, Larson discloses “In this example, the primary biometric may be the applicant's face, wherein the face scan may include capturing images or video of the enrollee's face” and in ¶ 72, Larson further discloses “In this example, the secondary biometric may be a voiceprint, wherein the client application 110 prompts the applicant to record their voiceprint at operation 205”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al, US Patent 10,693,872, hereinafter referred to as Larson, in view of Dumont et al, US Patent Number 9,286,482, hereinafter referred to as Dumont. 
Regarding Claim 6, Larson discloses:
The method of claim 4, wherein the comparing the current biometric indicia to the respective baseline biometric indicia further comprises: comparing the primary current biometric indicia with the primary baseline biometric indicia and generating a first similarity score (In ¶ 71, Larson discloses “At operation 204, the IVS 140 performs a primary biometric match wherein one or more IVS servers 145 attempt to match the obtained primary biometric with the primary biometric obtained from other users or collected from other sources”); in response to the first similarity score meeting a first upper threshold, declaring the match between current biometric indicia and baseline biometric indicia (In ¶ 71, Larson discloses “At operation 204, the IVS 140 performs a primary biometric match wherein one or more IVS servers 145 attempt to match the obtained primary biometric with the primary biometric obtained from other users or collected from other sources”); in response to the first similarity score not meeting the first upper threshold, but meeting a first lower threshold, also comparing the secondary current biometric indicia with the secondary baseline biometric indicia and generating a second similarity score (In ¶ 73, Larson discloses “Since the probability of one or more matches being returned increases with the number of enrollments or active users in the IVS 140, a secondary biometric match is performed at operation 206. The secondary biometric match is performed to refine the primary biometric match results of operation 204. In this example, the secondary biometric match is a voiceprint recognition process wherein the one or more IVS servers 145 match the voiceprint of the enrollee against the voiceprints of the users returned during the primary biometric match”); 
However Larson does not explicitly disclose locking a user’s account if not meeting a certain threshold.
 (In ¶ 16, Dumont discloses “the electronic device may use recognition and identification techniques to determine that a current user is unknown or is a known user that is not authorized to access the device. As a result, the electronic device may lock out the current user, or may otherwise prevent the current user from accessing information and/or features of the device. When the electronic device determines, based at least in part on newly received recognition data, that a known authorized user is again in control of the electronic device, the electronic device may unlock access to the electronic device”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to utilize Dumont’s approach of locking a user’s account if they do not meet a certain confidence threshold as the motivation would be to prevent access of information or features on the electronic device that is confidential in nature (See Dumont ¶ 1).
Regarding Claim 7, Larson discloses:
The method of claim 6, wherein the comparing the current biometric indicia to the respective baseline biometric indicia further comprises: in response to the second similarity score meeting a second upper threshold, declaring the match between the current biometric indicia and the baseline biometric indicia  (In ¶ 90, Larson discloses “At operation 2B15, the SBSP 2B92 calls a secondary biometric identity detection service (SBIDS) 2B93 to compare the collected secondary biometric data/model with the retrieved secondary biometric data (e.g., as obtained from DB 2B96 at operation 2B14). At operation 2B16, the SBIDS 2B93 generates and sends a confidence score to the SBSP 2B92”)
However Larson does not explicitly disclose utilizing a passcode when not meeting a specific threshold.
Dumont discloses in response to the second similarity score meeting not meeting the second upper threshold, but meeting the second lower threshold, defaulting to verification of an alphanumeric  (In ¶ 43, Dumont discloses “if the confidence level of the recognition module 102 is below a threshold for the primary user, the recognition module 102 may request a password or other credential 308 from the primary user”).
One of ordinary skill in the art of cryptography would be motivated, before the effective filing date of the claimed invention to utilize Dumont’s approach of utilizing a alphanumeric passcode as the motivation would be to prevent access of information or features on the electronic device that is confidential in nature (See Dumont ¶ 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patil, US Application Publication Number 2020/0211031, discloses a system for automated authentication and processing of applications
Tussy et al, US Patent Number 11,256,792, discloses a method of generating and using a digital ID based on biometrics. 
Li, Us Patent Number 9,704,051, discloses a method and system for verifying identity. 
Polychronidis et al, US Patent Application Number 2021/0294880, discloses a system and method for confirming a person’s identify. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492